Title: Thomas Jefferson to Francis Eppes, 21 May 1816
From: Jefferson, Thomas
To: Eppes, Francis Wayles


          
            Monticello May 21. 16.
          
          I send you, my dear Francis, a Greek grammar, the best I know for the use of schools. it is the one now most generally used in the United States. I expect you will begin it soon after your arrival at the New London academy. you might, while at home, amuse yourself with learning the letters, and spelling and reading the Greek words, so that you may not be stopped by that when mr Mitchell puts you into the grammar. I think you will like him, and old mr & mrs Dehavens, from the character I have of them. I am sure mr Mitchell will do every thing for you he can; and I have no fear that you will not do full justice to his instruction.   but, while you endeavor, by a good
			 store of learning, to prepare yourself
			 to become an useful and distinguished member of your country you must remember that this can never be, without uniting merit with your learning. honesty, disinterestedness, and good nature are
			 indispensable to procure the esteem and confidence of those with whom we live, and on whose esteem our happiness depends. never suffer a thought to be harbored in your mind which you would not
			 avow
			 openly. when tempted to do any thing in secret, ask yourself if you would do it in public. if you would not, be sure it is wrong. in little disputes with your companions, give way, rather than
			 insist
			 on trifles. for their love, and the approbation of others will be worth more to you than the trifle in dispute. above all things, and at all times, practice yourself in good humor. this, of all
			 human
			 qualities, is the most amiable and endearing to society. whenever you feel a warmth of temper rising, check it at once, and suppress it, recollecting it will make you unhappy within yourself,
			 and
			 disliked by others. nothing gives one person so great advantage over another, as to remain always cool and unruffled under all circumstances. think of these things, practice them & you will
			 be
			 rewarded by the love & confidence of the world. I have some expectation of being at Poplar Forest the 3d week of June, when I hope I shall see you going on cleverly, & already beloved by your tutor, curators, & companions as you are by your’s affectionately
          Th: Jefferson
        